USDC IN/ND case 3:20-cv-00044-RLM-MGG document 4 filed 08/19/20 page 1 of 3


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 PAUL DEAN NEWCOMB, JR.,

             Petitioner,

                   v.                      CAUSE NO. 3:20-CV-44-RLM-MGG

 WARDEN,

             Respondent.

                               OPINION AND ORDER

      Paul Dean Newcomb, Jr., a prisoner without a lawyer, filed a habeas

corpus petition challenging the prison disciplinary hearing (MCF 19-07-173)

where a disciplinary hearing officer found him guilty of Threatening in violation

of Indiana Department of Correction offense B-213 on August 12, 2019. ECF 1.

As a result, he was sanctioned with the loss of 30 days earned credit time. Mr.

Newcomb presents three grounds for habeas corpus relief in his petition.

      In Ground One, Mr. Newcomb argues he was denied due process because

he wasn’t allowed to view video of the incident. The hearing officer looked for

video, however the request was “denied [due] to the angle of the camera I am

unable to see the incident.”

      In both Grounds One and Two, Mr. Newcomb argues he wasn’t allowed to

confront and cross-examine a correctional officer. He had no right to confront or

cross-examine witnesses in his disciplinary proceeding. Piggie v. Cotton, 342

F.3d 660, 666 (7th Cir. 2003). In Ground Two, he also asked to take a polygraph

test. He had no legal right to demand a polygraph test as a part of his prison
USDC IN/ND case 3:20-cv-00044-RLM-MGG document 4 filed 08/19/20 page 2 of 3


disciplinary hearing. Jemison v. Knight, 244 F. App’x 39, 42 (7th Cir. 2007); see

also Freitas v. Auger, 837 F.2d 806, 812 n.13 (8th Cir. 1988) (“Freitas was not

entitled to a polygraph examination . . ..”).

      In both Grounds One and Three, Mr. Newcomb argues Officer Bailey

falsified the conduct report because of their ongoing conflicts. “[E]ven assuming

fraudulent conduct on the part of prison officials, the protection from such

arbitrary action is found in the procedures mandated by due process.” Id.

McPherson v. McBride, 188 F.3d 784, 787 (7th Cir. 1999). Mr. Newcomb is

arguing the hearing officer should have believed him and not Officer Bailey. In

the disciplinary context, “the relevant question is whether there is any evidence

in the record that could support the conclusion reached by the disciplinary

board.” Superintendent v. Hill, 472 U.S. 445, 455-456 (1985).

      [T]he findings of a prison disciplinary board [need only] have the
      support of some evidence in the record. This is a lenient standard,
      requiring no more than a modicum of evidence. Even meager proof
      will suffice, so long as the record is not so devoid of evidence that
      the findings of the disciplinary board were without support or
      otherwise arbitrary. Although some evidence is not much, it still
      must point to the accused’s guilt. It is not our province to assess the
      comparative weight of the evidence underlying the disciplinary
      board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted). Even a Conduct Report alone can be sufficient

evidence to support a finding of guilt. McPherson v. McBride, 188 F.3d at 786.

The Conduct Report states:

            On July 7, 2019 at approximately 6:12 AM I Officer C. Bailey
      was on the Phase Two Yard walk in front of PHU when I passed
      Offender Newcomb, Paul D. Jr. DOC- 853062 out of LHU Cell 231.
      Offender Newcomb advised me; “they need to keep your bitch ass on

                                         2
USDC IN/ND case 3:20-cv-00044-RLM-MGG document 4 filed 08/19/20 page 3 of 3


      the other side of that wall you dumb cunt before something bad
      happens to you or your family.” I Officer Bailey informed Offender
      Newcomb that he would be receiving a conduct report for
      threatening me, to which he replied, “whatever you nasty whore, you
      won’t do it you’re a pussy.”

ECF 1-1 at 1. The hearing officer believed Mr. Newcomb said those words to

Officer Bailey. It’s not for this court to re-weigh the evidence. Webb v. Anderson,

224 F.3d at 652. The hearing officer believed Officer Bailey and doing so wasn’t

arbitrary or irrational.

      Mr. Newcomb doesn’t need a certificate of appealability to appeal this order

because he is challenging a prison disciplinary proceeding. See Evans v. Circuit

Court, 569 F.3d 665, 666 (7th Cir. 2009). But he can’t proceed in forma pauperis

on appeal because, under 28 U.S.C. § 1915(a)(3), an appeal in this case could

not be taken in good faith.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition pursuant to Section 2254 Habeas

Corpus Rule 4;

      (2) DIRECTS the clerk to enter judgment; and

      (3) DENIES the Petitioner leave to appeal in forma pauperis.

      SO ORDERED on August 19, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        3
